Appeal by defendant from a judgment of the County Court, *447Westchester County (Cowhey, J.), rendered February 17,1981, convicting him of robbery in the first degree (two counts), robbery in the second degree (two counts), assault in the second degree, grand larceny in the third degree, and criminal possession of a weapon in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, without a hearing, of the defendant’s motion to vacate his plea of guilty. Judgment affirmed. Defendant’s motion to withdraw his guilty plea was not summarily denied. Both defendant and his counsel were given ample opportunity to present arguments in support of the motion. “Only in the rare instance will a defendant be entitled to an evidentiary hearing [on a motion to withdraw a plea of guilty]; often a limited interrogation by the court will suffice. The defendant should be afforded reasonable opportunity to present his contentions and the court should be enabled to make an informed determination” (People v Tinsley, 35 NY2d 926, 927). Under the circumstances herein, we find that no error resulted from the absence of an evidentiary hearing, and that the County Court did not abuse its discretion in denying defendant’s motion to withdraw his guilty plea. Damiani, J. P., Lazer, Gulotta and Bracken, JJ., concur.